Citation Nr: 0817448	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-11 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran is claiming service connection for hypertension 
on a direct basis or as secondary to his service connected 
PTSD.  A review of the record shows that additional 
development is required.  Service connection may be 
established on a secondary basis for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

The Board notes that the VA examination of November 2006 does 
not address whether the veteran's hypertension is aggravated 
by the service-connected PTSD.  Additionally, VA outpatient 
treatment records of March 2006 note that the veteran has 
been having a lot of problems with his high blood pressure, 
and that his PTSD symptoms have been worse lately which may 
be affecting his high blood pressure problems.  If a 
nonservice-connected disorder is aggravated by a service- 
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  Allen, supra, at 448-49.

In light of the foregoing, the Board finds that the evidence 
does not adequately address whether the veteran's 
hypertension was aggravated by his service-connected PTSD.  
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c) (4) (2007).  Prior to further adjudication 
of the claims, a medical opinion is needed which addresses 
the likelihood of whether the veteran's hypertension was 
aggravated by his service connected PTSD.  Accordingly, the 
case is REMANDED for the following action:

The RO should obtain a medical opinion 
as to whether the veteran's 
hypertension has been aggravated by his 
service connected PTSD.  If there is no 
relationship between PTSD and the 
degree of severity of hypertension such 
fact should be noted. A complete 
rationale for the opinions expressed 
must be provided by the examiner.  The 
claims folder should be made available 
to the examiner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

